Citation Nr: 1432871	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of his right hand and virus due to endovascular aneurysm repair.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (the Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for loss of use of his right hand and other disabilities due to endovascular repair of an abdominal aortic aneurysm performed in December 2007 and subsequent complications from that surgery.  

A review of the record indicates some pertinent evidence may be absent from the claims file.  VA treatment records refer to private care the Veteran received from Pinehurst Neurology and Pinehurst Dermatology.  Additionally, in the September 2013 hearing the Veteran and his wife referenced care the Veteran received from home health nurses.  VA treatment records from January 2008 indicate that home health care was arranged through Liberty HomeCare and Health Keeperz.  Records relating to treatment from the aforementioned providers are not in the claims file.  As these records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In his November 2008 claim, the Veteran asserted that following the December 2007 surgery he had constant numbness and sleeping sensations in his right hand, and that VA doctors left his wounds open following the surgery which led to an infection.  He reported being told by an examiner at the Durham VA Medical Center that either something was done wrong on the operating table or they had cut a nerve somewhere in his body.  In his March 2010 Notice of Disagreement, the Veteran reiterated his prior statements regarding the loss of use of his right hand, and reported that as a result of the December 2007 surgery and subsequent complications arising from the use of the wrong stitches to close his wounds, he developed an active platelet-attacking virus that had previously laid dormant in his stomach.  In the September 2013 hearing, the Veteran testified that he was asked several times by unnamed VA personnel whether he had been dropped when he was switched between gurneys during his December 2007 hospitalization.  However, he did not recall being dropped because he was anesthetized.  The Veteran and his wife also testified that an artery was cut during a surgery at some point in early 2008, possibly between January and March.  The VA treatment records contain no documentation as to the Veteran being dropped or having an artery cut.

Under the applicable law, when a Veteran suffers additional disability as the result of VA surgical treatment, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).  For claims filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2002).

VA requested and obtained a medical opinion from Dr. R. M. in July 2009.  After reviewing the treatment records from Durham VA Medical Center, he stated that the Veteran's December 2007 operation was a success, and that the groin incision infection, while a "nuisance," was dealt with promptly by the January 2008 operation and did not jeopardize the success of the original procedure.  The examiner also acknowledged the subsequent operation in May 2008 to remedy a recurrent abscess of the left groin, noting that the Veteran's most recent evaluation showed the aneurysm was completely excluded with no evidence of endoleak.

As to the Veteran's specific assertions regarding fault or negligence on the part of VA, the examiner wrote:

It is not true that the incisions were left open at the original procedure in December.  After opening them for infection in January, they were left open and this was appropriate.  There is no evidence as alleged that an artery was cut nor that any wrong stitches were used to close the wound.  In fact, the operative note states that the infection was superficial and did not extend as deep as the femoral vessels.  The Veteran claims that there was loss of use of the right hand, numbness, and tingling of the right side due to "nerves cut" during this surgery.  This is totally illogical that an operation in the groin would injure a nerve going to the arm.

The examiner concluded by noting that there was no evidence in the medical records that any of the procedures that were in fact successful could have caused any of the disabilities claimed.  As the record indicates the examiner may have rendered his opinion on the basis of an incomplete record, and given the assertions of the Veteran and his wife raised during his September 2013 hearing that could not have been considered by the examiner, the Board finds that new examinations are warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records, including the following records from the Durham VA Medical Center:

a.  All outstanding pre- and follow-up treatment reports (including nursing notes, detailed operative reports, discharge summaries, pathology reports, etc.) dating from November 2007 to May 2008;

b.  The informed consent forms with the Veteran's signature that were signed prior to surgery in December 2007, January 2008, and May 2008.  Contemporaneous VA treatment records indicate signed consent forms are available on Vista Imaging.

All records received should be associated with the claims file.

2.  If after continued efforts to obtain the federal records, the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

3.  Request that the Veteran provide or authorize the release of any relevant medical records that are not already of record, to include those from Pinehurst Neurology, Pinehurst Dermatology, Liberty HomeCare, and Health Keeperz.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

4.  Following completion of the above development, schedule the Veteran for VA examinations by clinicians with the relevant expertise, as necessary, to determine the presence and extent of any current disability or disabilities, to include loss of use of his right hand, constant numbness in his right knee, watering of the right eye, viral infection, and skin rash.  The claims file must be reviewed by the examiner and such review must be noted in the examination report(s).

a.  The examiner(s) must clearly state whether the Veteran has additional disability, to include loss of use of his right hand, constant numbness in his right knee, watering of the right eye, viral infection, and skin rash as a result of his abdominal aortic aneurysmectomy surgery performed by VA in December 2007 and, or, the subsequent related surgeries performed in January 2008 and May 2008, based on review of treatment records and clinical findings.

b.  If so, is the additional disability at least as likely as not (i.e., a probability of 50 percent or greater) the result of or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

c.  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider.

d.  Was the cause of the additional disability due to an event that was not reasonably foreseeable.  The examiner should note that the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.

5.  Review the examination report(s) for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within witch to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

